Citation Nr: 1513315	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  10-03 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to bilateral pes planus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

4.  Entitlement to service connection for plantar fasciitis of both feet. 

5.  Entitlement to service connection for a low back disability.  

6.  Entitlement to service connection for conjunctivitis. 

7.  Entitlement to service connection for laryngitis 

8.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD). 

9.  Entitlement to service connection for headaches.  

10.  Entitlement to service connection for dental condition. 

REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran had active duty service from February 1979 to February 1982 and from May 1982 to December 1984.  He was discharged from his second period of active service from May 1982 to December 1984, under other than honorable conditions due to misconduct, described as drug abuse (marijuana). 

These matters were previously before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In his January 2010 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting at the Washington, D.C.  Thereafter, in a February 2012 communication, the Veteran indicated that he wished to withdraw his request for a Board hearing and requested that his case be considered on the evidence of record.  Therefore, the Board finds that the Veteran has withdrawn his request for a Board hearing.  38 C.F.R. § 20.704(e) (2014).

In January 2014, the Board denied a claim for service connection for tuberculosis (claimed as purified protein derivative (PPD) and remanded claims 1 thru 3 as listed on the Title Page, along with claims for service connection for a right hand disorder and hepatitis C, for additional development.  By rating decision dated in July 2014, the RO granted service connection for a right hand disability (right hand neuropathy) and in a September 2014 decision, the Board denied the claim for service connection for hepatitis C.  The Board also again remanded claims 1 thru 3 as listed on the Title Page in September 2014, and these claims are not ready for appellate review.  

As noted in both Board remands, while the RO had previously characterized the Veteran's claim with respect to service connection for psychiatric disability as being limited to one for service connection for PTSD, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of this precedent, the  Board in its January 2014 and September 2014 remands, and the decision herein, have characterized the appeal with respect to a psychiatric disability more broadly as one for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression. 

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

With respect to claims 4 thru 10 as listed on the Title Page, a September 2014 statement from the Veteran expressing dissatisfaction with the denial of these claims by a September 2014 rating decision represents a notice of disagreement (NOD) with respect to the denial of theses claims such that a statement of the case (SOC) addressing these claims is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  These claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Bilateral pes planus was noted upon the entrance examination prior to the Veteran's period of qualifying service; the presumption of soundness does not apply with respect to this condition.  

2.  The preponderance of the evidence is against a conclusion that a superimposed disease or injury associated with the Veteran's bilateral pes planus occurred during the Veteran's qualifying period of service.

3.  The preponderance of the evidence is against a conclusion that the severity of the underlying pathology associated with bilateral pes planus that pre-existed the Veteran's period of qualifying service was permanently worsened by such service.

4.  The preponderance of the evidence is against a conclusion that a current knee disability is causally or etiologically related to any disease, injury, or incident during service, and arthritis of the knees is not shown within one year of service. 

5.  The Veteran has no corroborated in-service stressor, event, or injury to support a diagnosis of PTSD, and his variously diagnosed acquired psychiatric disorders first manifested many years after service and are not related to event(s) during active service; a psychosis did not manifest in service or within the first post service year.

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral pes planus are not met.  
38 U.S.C.A. §§ 1111, 1131, 1153, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2014).

2.  The criteria for service connection for a bilateral knee disorder are not met.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

3.  The criteria for service connection for acquired psychiatric disorder, to include PTSD and depression, are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, June, May and August 2008 letters sent prior to the initial unfavorable September 2009 rating decision advised the Veteran of the evidence and information necessary to substantiate a claim for service connection, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The June 2008 letter provided the Veteran with required notice specific to claim for service connection for PTSD, to include requesting detailed information from the Veteran as to the in-service stressors he believed resulted in PTSD.  These letters also provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

VA has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  Relevant to the duty to assist, the available service treatment reports (STRs), post-service treatment records, and reports from the Social Security Administration (SSA) have been obtained (as requested in the initial January 2014 remand) and considered.  Additionally, the Veteran has submitted lay statements to support his contentions.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Also as directed by the initial January 2014 remand, the RO conducted efforts in January 2014 to secure any Counseling, Evaluation and Rehabilitation Folder pertaining to the Veteran, with the response in that month being that no such folder pertaining to the Veteran exists as he is not participating in the VA Vocational and Rehabilitation program.  Finally, the Veteran was afforded VA examinations addressing the claims for service connection for bilateral pes planus and a psychiatric disability in April 2014 and, pursuant to the directives of the second remand issued in September 2004 remand, addendum opinions from the individuals who performed these examinations were obtained with respect to pes planus in October 2014 and a psychiatric disability in December 2014.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and, to extent possible, provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the clinicians offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board).  As such, to the extent that the October 2014 addendum opinion with respect to pes planus noted that there was insufficient medical evidence to answer the question posed in both remands as to whether the Veteran's pes planus that pre-existed service represented a defect or a disease, as explained in further detail below, the Veteran will be afforded the benefit of considering his pre-existing bilateral pes planus as representing either a defect or a disease in the adjudication herein.   Accordingly, the Board finds that there has been substantial compliance with the Board's remand directives and, therefore, the additional delay of the adjudication of the Vetean's claim that would result from a third remand would not be justified as there is currently adequate clinical evidence to adjudicate the claims.  See Stegall, D'Aries, supra.    

Finally with respect to the claim for service connection for a bilateral knee disability, this claim is principally derivative of the claim for service connection for bilateral pes planus as the Veteran contends that service connection for such disability is warranted as secondary to bilateral pes planus.  Thus, as the denial of the claim for service connection for bilateral pes planus herein renders the claim for service connection for bilateral knee disability as secondary to pes planus legally moot, and there is otherwise no competent evidence or credible statements indicating that a disability, or persistent or recurrent symptoms of a disability, associated with a current knee disability may be associated with the Veteran's period of qualifying service, a VA examination to address this claim is not required to fulfill the duty to assist.  McLendon v. Nicholson, 20 Vet. App. 79; 
38 C.F.R. § 3.159(c)(4).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding this claim has been met. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Legal Criteria/Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis and psychoses, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases, such as arthritis and psychoses,  listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Pes Planus

A Veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Temporary or intermittent flareups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993). 

VA's General Counsel has indicated that there is a distinction between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  38 C.F.R. § 3.306.  However, congenital or developmental defects are not service connectable in their own right, although service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service.  VAOPGCPREC 82-90 (1990)

At the outset, as first degree, non disqualifying for service, pes planus was noted on the January 1979 enlistment examination conducted prior to the Veteran's initial period of active duty (the only qualifying period of duty for the benefits requested), the presumption of soundness does not attach with respect to pes planus.  Once a disability is found to have preexisted service, such as pes planus in the instant case, service connection may be predicated only upon a finding of aggravation during service.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  [As the presumption of soundness does not apply, the burden is not on the Board to show by clear and unmistakable evidence the Veteran's pes planus was not aggravated by service as set forth at VOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178 (2004) and Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).]  

The STRs from the Veteran's period of qualifying service are negative for treatment of pes planus, and the Veteran denied having any foot problems on a medical history collected in January 1982 in connection with the separation examination from the Veteran's qualifying period of service.  The entrance examination conducted in conjunction with the Veteran's period of non qualifying service in May 1982 demonstrated what was described as mild pes planus that was asymptomatic and not currently disabling.  

The Veteran filed a claim for service connection for, among other disabilities, bilateral flat feet in May 2008, and relevant post-service evidence to this claim in includes an April 2008 VA podiatry clinic report reflecting a history reported by the Veteran of having problems with pes planus "his whole life."  He told the podiatrist that the use of orthotics during service "helped a little," and that he not had any treatment for pes planus since service.  The physical examination revealed palpable pedal pulses bilaterally; no pain with palpation to the plantar facial insertion or arch areas; and mild bilateral equinus and pes planus.  The examiner noted that there was no talar head bulging and that the rear feet were not in an excessively valgus position.  

As directed by the January 2014 Board remand, the Veteran was afforded a VA pes planus examination in April 2014.  The reports from this examination reflect the clinician noting that the Veteran had asymptomatic pes planus when entering the military.  During this examination, the Veteran reported that he began to have pain wearing boots during service, and that he was given orthotics during his second period of service.  Consistent with the discussion of the STRs from the qualifying period of service as set forth above, the examiner noted there was no ongoing treatment for the Veteran's feet during this period of service.  In response to questions posed in the January 2014 Board remand, the examiner responded as follows: 

1) The Veteran endorsed pes planus upon entering military service but there were insufficient medical records to determine if this was a congenital disorder; (2) The Veteran noted that he was treated for this condition during his second period of dishonorable service; and (3) a review of the records revealed no evidence of chronic, ongoing, problems that would lead to an aggravation of his pes planus during the duty period of 1979 to 1982. 

As pertinent to the claim for service connection for bilateral pes planus, the September 2014 remand found that the April 2014 VA examination was inadequate to the extent that it did not include an opinion as to whether the Veteran's flat feet constituted a defect or a disease and the fact that the examiner did not comment on the Veteran's reported that he began to have pain wearing boots (presumably during his first period of service) when opining that there was no aggravation of the Veteran's pes planus during his first period of service.

The addendum opinion, by the same clinician who conducted the April 2014 VA examination and documented to have been preceded by a review of the claims file and the September 2014 remand [presumably to include that portion that requested consideration of the Veteran's complaints of having pain wearing boots during service] was completed in October 2014.  As previously noted, this opinion again resulted in the conclusion that there was insufficient medical evidence to answer the question ds as to whether the Veteran's pes planus that pre-existed service represented a defect or a disease.  She noted that if the Vetean's pes planus was considered a defect, "[n]onetheless, the Veteran did have evidence of bilateral calcaneal enthesophytes (heel spurs)."  Alternatively, she opined that if the Veteran's pes planus was considered as a disease, "there is no evidence of permanent aggravation of the pre-existing condition as evidence[d] by a negative inquiry during the separation history and physical conducted [at separation from the period of qualifying service.]"  

There is no contrary competent evidence or opinion of record to refute the opinion following the April 2014 VA examination or the October 2014 addendum opinion, and the Board finds these opinions to be definitive as to the matter for consideration.  Nieves-Rodriguez, supra; Stefl, supra.  As such, the most competent, credible, and probative evidence preponderates against a finding that either a preexisting congenital pes planus defect underwent a superimposed disease or injury during the period of qualifying service or that the underlying pathology associated with a preexisting pes planus disease was permanently worsened during such service.  In making this determination, given the lack of any evidence of treatment for bilateral pes planus during the period of qualifying service-much less a superimposed injury or disease during such service-and the Veteran's specific denial of any foot problems at separation from this period of service, the evidence preponderates against a finding that the heel spurs discussed by the clinician in the November 2014 opinion are representative of a superimposed injury or disease incurred during this period of service.  

Moreover, given the fact that the Veteran specifically denied having foot problems at separation from his period of qualifying service, and the fact that VA may consider such factors interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness in assessing the credibility of the Veteran, the undersigned finds that that Veteran has not credibly asserted that his pes planus was worsened by service.  See Caluza, supra.  The undersigned in making this determination has also considered the fact that the Veteran's current statements asserting aggravation of his pes planus during service are made in connection with a claim for VA compensation benefits, which would result in monetary gain, as well as the fact that he did not file a claim for service connection for bilateral pest planus until May 2008, well over twenty years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  

The Board recognizes that while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  In this case, however, the Board finds the lack of any evidence of worsening of pes planus in the STRs, combined with the April and October 2014 VA opinions, to be persuasive evidence against his claim.  In light of the foregoing, the Board concludes that the Veteran's statements attesting to increasing disability due to pes plus during his period of qualifying service, with continuing problems from pes planus from service to the present time, to not be credible as they are inconsistent with the contemporaneous evidence of record and were made under circumstances indicating bias or interest.  
 
Furthermore, to whatever extent that assertions by and on behalf of the Veteran are being advanced to actually establish the in-service aggravation of pes planus, the attempts must fail.  The matter of whether the underlying pathology associated with pes planus was permanently worsened by service is a complex medical matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor those who have submitted statements on his behalf positing that pes planus was aggravated by service have appropriate training and expertise, they are not competent to render a probative opinion as to whether the Vetean's pes planus was aggravated by service.  See, eg. Kahana, Woehlaert, supra.  As such, in this appeal, lay assertions of aggravation have no probative value, and the negative medical opinions rendered by the VA clinician in April and October 2014 are definitive as to the matter of in-service aggravation.  Nieves-Rodriguez; Stefl, supra.  

In short and from the above, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for bilateral pes planus.  As such, the benefit-of-the-doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert, supra.  

B.  Knee Disability  

A disability which is proximately due to or the result of a service-connected disease shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to incorporate the analysis by the Court in Allen.  The revised 38 C.F.R. § 3.310  provides, in essence, that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after the aggravation occurred.

The essential assertion with respect to a bilateral knee disability, as set forth in the Veteran's aforementioned original application for service connection received in May 2008, as well as a history provided by the Veteran at the aforementioned April 2008 visit to a VA podiatry clinic, is that the Veteran developed a bilateral knee disability as secondary to his flat feet.  As service connection for bilateral pes planus is being denied in the decision herein, any claim for service connection for a knee disability as secondary to pes planus is without legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430, (1994).  

With respect to direct service connection, the STRs from the period of qualifying service, to include the reports from the January 1982 separation examination, are negative for a knee disability.  The Veteran also did no report having a knee disability on the medical history collected in conjunction with the January 1982 separation examination, specifically denying therein a "tricked" or locked knee.  

The post-service record is devoid of any competent medical opinion or other competent evidence linking a knee disability to service, and the lack of any evidence of arthritis involving the knees within one year of service also precludes a grant of service connection for a knee disability on a presumptive basis as a chronic disease listed at 38 C.F.R. § 3.309(a).  The Veteran would also not be competent to link a current knee disability directly to service.  See Jones, supra.   

In short and from the above, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for bilateral knee disorder, to include as secondary to bilateral pes planus.  As such, the benefit-of-the-doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107; Ortiz, Gilbert, supra.  

C.  Psychiatric Disability to include PTSD

Personality disorders are not "diseases" for which service connection can be granted, and as a "matter of law" are not compensable disabilities.  38 C.F.R. § 3.303(c); Beno v. Principi, 3 Vet. App. 439, 441 (1992).  However, disability resulting from a mental disorder superimposed upon a personality disorder may be service-connected.  38 C.F.R. § 4.127.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is consistent with the circumstances, conditions, and hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f). 

During the course of the appeal, the regulations for PTSD were amended to state that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843-39852 (July 13, 2010). 

Initially, the Board notes that there is no evidence in the record that the Veteran served in combat nor is the Veteran claiming that he served in combat or that his PTSD is related to combat.  Further, as the Veteran did not serve in a location involving "fear of hostile military or terrorist activity," the amended regulations are not for application.  Rather, the Veteran's reported stressors included fear of the ship he was serving on during service capsizing and witnessing a car running over a shipmate while on shore leave.  See "Statement in Support of claim for Service Connection for PTSD" VA Form submitted in June 2008.  He also has reported as a stressor saving a drowning girl; recovering survivors of a helicopter crash; and an incident in which a sailor lost his leg.  See e.g, February 2010 statement from a VA nurse affiliated with a mental health clinic and October 2012 private psychologist's assessment.  

Thus, as it is not shown or asserted that the Veteran engaged in combat, his unsupported assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, his alleged service stressors must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The regulatory requirement for "credible supporting evidence" means that "the Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

The Veteran's stressors in this case have not been verified, and the RO completed a memorandum in April 2009 formally finding that there was a lack of information required to corroborate the Veteran's stressors.  As such, while the record reflects diagnoses of PTSD, any such diagnosis is not valid for the purposes of entitlement to service connection.  38 C.F.R. § 3.304(f); See Cohen, Doran, Dizoglio, supra.  

Examining the pertinent clinical evidence, the STRs from the Veteran's first period of qualifying service, to include the January 1982 separation examination, do not reflect a psychiatric disability, although the Veteran did respond affirmatively to the question posed on the medical history collected at separation from this period of service as to whether he experienced "[d]epression or excessive worry."  

The post service evidence in pertinent part includes the aforementioned February 2010 statement from a VA nurse affiliated with a mental health clinic which, in addition to recording the Veteran's reported in-service stressors as set forth above, noted a post service incident in which somebody tried to "carjack" his automobile.  The nurse's assessment following what she described as a long interview with the Veteran was that he "came out of childhood with borderline and dependent personality features" and that he "developed PTSD symptoms in the Navy from traumatic events and then after his civilian carjacking his PTSD symptoms became clinically significant."  This assessment is not documented to have been based on a review of the claims file, and instead was necessarily based entirely on a history provided by the Veteran.  

The record also reflects an October 2012 private psychologist's assessment rendered in connection with the Veteran's application for SSA benefits that noted that the Veteran reported having psychiatric problems since 1979 [coinciding with the Veteran's period of qualifying period of service] but that he did not seek treatment for such problems until 2004.  This psychologist noted that it was difficult to establish a rapport with the Veteran as he was focused on establishing that he had PTSD and focused all of his complaints in relation to that diagnosis.  As such, he stated that "getting credible information from him was difficult."  The examining psychologist found that the Vetean's report of in-service stressors did not meet the criteria for a diagnosis of PTSD but that he "present[ed] with symptoms associated with schizoaffective disorder."  A provisional diagnosis of schizoaffective disorder was rendered.   

The April 2014 VA psychiatric examination, documented to have been based on a review of the claims file, resulted in the conclusion by the examiner that the Veteran did not meet the criteria for PTSD.  The examiner also found that it was less likely than not that the currently diagnosed mental disorders [as diagnosed at this examination, unspecified anxiety disorder, unspecified depressive disorder, and maladaptive personality traits with cluster B features] were caused by any in-service incident or event.  The rationale for this opinion was the Veteran was noted to have a significant family history of mental illness and to have exhibited behavioral problems as teenager suggestive of "maladaptive personality traits and/or disturbance of mood and/or conduct."  The examiner also noted that as there were multiple pre military and post military traumas, it would be speculative to state that any in-service military problems were the primary case of current PTSD symptoms.  She also observed that the Veteran was not currently diagnosed with a psychotic disorder and that he did not report symptoms of a psychotic disorder during the examination.  

The September 2014 remand found that the April 2014 examination was inadequate because the examiner did not address whether the Veteran's diagnosed personality disorder was subject to a superimposed disease or injury that resulted in additional disability.  With respect to the etiology of the current acquired psychiatric disabilities, the September 2014 remand found that that April 2014 examiner did not address the Veteran's January 1982 report of medical history reflecting depression or excessive worry or the February 2010 statement from a VA nurse and the October 2012 psychologist's assessment showing continuity of psychiatric problems since service and, as stated in the remand, the current "diagnosis" of schizophrenia rendered in conjunction with the October 2012 assessment.  As such, an addendum opinion addressing these matters was requested in the September 2014 remand.   

The requested addendum opinion was completed by the same VA clinician who conducted the April 2014 examination in December 2014, and this clinician documented that she had again reviewed the claims file, as well as the September 2014 remand.  She specifically documented that she had once again reviewed the January 1982 report of medical history reflecting a history of depression or excessive worry and the February 2010 VA nurse's statement and the October 2012 psychologist's assessment referenced in the September 2014 remand and as set forth above.  Her opinion was that it was less likely than not that the Veteran's personality disorder was subject to a superimposed disease or injury during his first period of active service that resulted in additional disability, noting as rationale the lack of any evidence in the STRs showing such a disease or injury with "no documentation of [a] head injury or other physical injury that would have exacerbated his personality dysfunction."  

With respect to the etiology of any current acquired psychiatric disability, the addendum opinion was that it less likely than not any such disability had its onset during the Veteran's period of qualifying service.  As a rationale for the opinion, and as she previously stated in her April 2014 opinion, the clinician noted the "high degree of comorbidity" between the Veteran's personality dysfunction-a disability for which service connection is precluded by law (Beno, supra)-and his anxiety and depression.  The rationale also included a discussion of the history of depression and excessive worry reported at separation from the Veteran's period of qualifying service as follows: 

[The] Veteran is noted to have endorsed depression and excessive worry on [the] report of medical history dated 1-25-82.  However, no additional details are provided.  There is no evidence in [the STRs] of diagnos[e]s or treatment of anxiety or depressive symptoms during . . . service.  

The clinician also found that the Veteran did not exhibit symptoms supportive of a diagnosis of schizophrenia, schizoaffective disorder, or any other psychotic disorder.  As a rationale for this assessment, the examiner noted that the Veteran had been receiving mental health treatment since 2008 and that the diagnoses had included PTSD, anxiety disorder, and depressive disorder but that none of the Veteran's treating providers had rendered a diagnosis of a psychotic disorder.  With respect to the provisional diagnosis of schizoaffective disorder rendered in October 2012, and after discussing in some detail three prior psychological evaluations conducted pursuant to the Veteran's application for SSA benefits, the clinician noted that it was until the fourth such evaluation conducted in October 2012 that there was any "evidence o[r] other self report of psychotic symptoms."  She also noted as follows: 

[The October 2012 examiner] rendered a provisional diagnosis of schizoaffective disorder.  [A] provisional diagnosis means that the provider is not sure as to the diagnosis because [he/she] need[s] more information.  It is a form of "guestimating" the most likely diagnosis based on the information available to the provider.  [The October 2012 examiner] did not indicate [the] information upon which diagnostic conclusions were drawn other than [the] Veteran's own self report.  See comments below [also as set forth in this adjudication below] as to concerns with [the] reliability and validity of [the] Veteran's self report. 

Specially addressing the January 1982 report of medical history and the February 2010 VA nurse's statement and the October 2012 psychologist's assessment, the examiner observed as follows: 

Please note that each of these documents as specified by remand for special consideration [are] based on [the] Veteran's self report alone without other supporting objective evidence.  Multiple records have called into question the reliability and validity of the Vetean's self report.  

The clinician then listed several instances in the record in which the Veteran was not observed to be credible, to include an invalid profile from the Veteran upon a January 2010 psychological assessment; comments by a SSA judge in a May 2010 decision that the record reflected inconsistent statements by the Veteran such that the information provided by him "generally may not be [considered] entirely reliable;" the October 2012 psychologist's comments as to the Veteran's credibility; and the clinician's own observations recorded at the time of her April 2014 VA examination, wherein  she noted that the Veteran's statements at times were inconsistent with the his past self-report as reflected by the clinical record.  In conclusion, the clinician commented as follows:  

Given [the Veteran's] well documented history of questionable if not unreliable self report combined with the obvious potential influence of secondary gain on the Vetean's self report, I am hesitant to place significant weight on [the] Veteran's self report in determining current diagnoses or their relation to military service.  There is insufficient objective evidence in available records to supported [the] presence of [a] [M]ental [H]ealth disorder during [his] first period of active military service other than [a] personality disorder.  
  
Applying the pertinent legal criteria to the facts set forth above, the Board finds first that the Veteran's statements as to continuity of acquired psychiatric symptoms from service to the present time, or otherwise linking a current acquired psychiatric disability to service, to not be credible and, thus, not probative.  See Caluza, supra.  The undersigned makes this determination based on the numerous instances in which mental health and other professionals have questioned the veracity of the Veteran, well summarized in the December 2014 VA addendum opinion.  Also casting doubt on the Vetean's credibility is that fact that he did not file a claim for service connection for a psychiatric disability until May 2008, well over twenty years after service.  See Maxson, Mense, supra.  The lack of any evidence of a psychosis within one year of service also precludes a grant of service connection on a presumptive basis as a chronic disease listed at 38 C.F.R. § 3.309(a). 

To the extent that the assessment by the VA nurse in February 2010 VA or the private psychologist in October 2012 reflects any evidence of in-service acquired psychiatric disability, continuity of symptoms of such from service to the present time, or otherwise links current acquired psychiatric disability to service, the Board attaches no probative value to such evidence as it is based on the Veteran's reported history that has been determined to be not credible.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (reliance on a Veteran's statements renders a medical opinion not credible if the Board rejects the statements of the Veteran as lacking credibility); see also Coburn v. Nicholson, 19 Vet. App. 427 (2006).  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (finding that bare transcription of lay history, unenhanced by additional comment by transcriber, is not competent medical evidence merely because transcriber is medical professional).   

In short therefore, the negative opinions rendered by the VA mental health professional following the April 2014 examination and in her December 2014 addendum-as they were not based solely on the Veteran's assertions and instead were documented to have based on a thorough review of the record-are definitive as to the matter of in-service incurrence of an acquired psychiatric disability.  Nieves-Rodriguez; Stefl, supra; see also Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433, 1995))(when faced with conflicting medical opinions, the Board must weigh the credibility and probative value of each of the opinions, and in so doing, the Board may favor one medical opinion over the other.)  To the extent any of the Veteran's assertions linking a current psychiatric disability to service are deemed credible, he is not competent to render a probative opinion as to whether a current acquired psychiatric disability is etiologically related to service.  See eg. Kahana, Woehlaert, supra.  Accordingly, any lay assertions of as to a relationship between a current psychiatric disability and service have no probative value.  

From the above, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for connection for an acquired psychiatric disorder, to include PTSD and depression.  As such, the benefit-of-the-doubt doctrine does not apply and the claim must be denied.  
38 U.S.C.A. § 5107; Ortiz, Gilbert, supra.  


ORDER

Entitlement to service connection for bilateral pes planus is denied. 

Entitlement to service connection for a bilateral knee disorder, to include as secondary to bilateral pes planus, is denied. 

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, is denied. 


REMAND

Although the Board regrets the additional delay, a remand with respect to the remaining claims is necessary to ensure due process to the Veteran.   

A September 2014 rating decision, in pertinent part, denied claims for entitlement to service connection for plantar fasciitis of both feet, a low back disability,  conjunctivitis, laryngitis, COPD, headaches, and a dental condition.  As noted in the Introduction, the Veteran filed an NOD with respect to the denials of these claims shortly thereafter in September 2014.  While each of these claims-aside from the claim for service connection for plantar fasciitis, which was not readjudicated in any type of decisional document-was subsequently readjudicated in a March 2015 rating decision, these claims require readjudication instead by an SOC.  Manlincon, supra.  Therefore, the AOJ will be requested below to complete an SOC addressing the claims for service connection for plantar fasciitis of both feet, a low back disability, conjunctivitis, laryngitis, COPD, headaches, and a dental condition.  Id.  The Board emphasizes, however, that to obtain appellate review of any of these claims, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Furnish to the Veteran and his representative an SOC with respect to the claims for entitlement to service connection for plantar fasciitis of both feet, a low back disability, conjunctivitis, laryngitis, COPD, headaches, and a dental condition, along with a VA Form 9, and afford them the appropriate opportunity to submit a substantive appeal perfecting an appeal as to any of these claims.  The Veteran and his representative are hereby reminded that to obtain appellate review of any of these claims not currently in appellate status, a timely appeal must be perfected.   
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


